McFadden Judge.
Monesha Lackley was indicted for felony murder, aggravated assault and armed robbery. Pursuant to a plea agreement, the state dismissed the felony murder and aggravated assault charges, and Lackley pled guilty to armed robbery. The trial court imposed a twenty-year sentence, ordering Lackley to serve fifteen years in confinement and the remaining five years on probation. Lackley filed *471a motion to modify the sentence, which the trial court denied. Lackley appeals, arguing that the sentence of fifteen years in confinement violates the prohibition of the Eighth Amendment of the United States Constitution against cruel and unusual punishment. However, the twenty-year sentence does not exceed the permissible maximum for the offense to which Lackley pled guilty. See OCGA § 16-8-41 (b) (sentencing range of ten to twenty years for armed robbery). A“sentence which falls within statutorily mandated parameters is not subject to attack on Eighth Amendment grounds.” (Citations and punctuation omitted.) Inglett v. State, 239 Ga. App. 524, 529 (9) (521 SE2d 241) (1999). Accordingly, the trial court did not err in denying the motion to modify the legally appropriate sentence for Lackley’s guilty plea to armed robbery. See Trimble v. State, 274 Ga. App. 536, 537 (1) (618 SE2d 163) (2005), disapproved in part on other grounds, Miller v. State, 285 Ga. 285, 287 (676 SE2d 173) (2009).
Decided August 23, 2012.
Gina Bernard, for appellant.
Robert J. James, District Attorney, Diana V. Kovach, Cynthia M. Zurawsky, Assistant District Attorneys, for appellee.

Judgment affirmed.


Barnes, P. J., and Adams, J., concur.